Exhibit 10 (u)

 

AMENDMENT NO.1 TO EXECUTIVE AGREEMENT

 

This Amendment No. 1 to Executive Agreement made as of May 21, 2015 by and
between Sono-Tek Corporation, a New York corporation with its principal office
at 2012 Route 9W, Building 3, Milton, NY 12547 (the “Company”), and Stephen J.
Bagley, residing at 128 North Ohioville Road, New Paltz NY 12561, (“Executive”),
who are parties to that certain Executive Agreement dated as of September 1,
2007, (the “Agreement”).

 

WHEREAS, the Company and Executive desire to amend the Agreement to change the
number of years, from one to two, of the Executive’s annual base and bonus
compensation that will be paid to the Executive in the case of a Change of
Control.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1.      Amendment. Section 3 (a) of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Except as may otherwise be required in accordance with Section 8 hereof, in the
event that a Change of Control of the Company shall occur during the time
Executive is employed by the Company, there shall be payable to Executive upon
the termination of Executive's employment without Cause or Executive's
Resignation for Good Reason (as hereinafter defined) within 18 months following
such Change of Control a lump sum (net of any required tax or other withholding)
equal to two years of Executive's annual base, bonus and commission compensation
paid by the Company for the previous two calendar years (or such lesser period
as Executive shall have been employed by the Company) immediately preceding the
Change of Control as reflected in Executive's Forms W-2 in respect of such
years. Payment made in accordance with this Section 3(a) shall represent full
satisfaction of all of the obligations of the Company under this Executive
Agreement and concurrent with receipt of such payment Executive shall execute a
document satisfactory to the Company to that effect.”

 

2.      Agreement. The parties hereto acknowledge and agree that, other than as
set forth in this Amendment, the Agreement remains unchanged and in full force
and effect.

 

3.      Entire Agreement. This Amendment No. 1, taken together with the
Agreement (to the extent not expressly amended hereby) represent the entire
agreement of the parties, supersede any and all previous contracts, arrangements
or understandings between the parties with respect to the subject matter hereof,
and may be amended at any time only by mutual written agreement of the parties
hereto.

 

 

 

 



4.      Counterparts. This Amendment No. 1 may be executed in counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

.

IN WITNESS WHEREOF, this instrument is executed as of the date first above
written. 

 

SONO-TEK CORPORATION

By: /s/ Christopher L. Coccio

Chief Executive Officer

 

/s/ Stephen J. Bagley

Executive

 

 

